EXECUTION COPY AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT This AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated as of September 9, 2008 is among GEHL FUNDING II, LLC, a Delaware limited liability company (the “Seller”), GEHL COMPANY, a Wisconsin corporation, as the Servicer (the “Servicer”), JPMORGAN CHASE BANK, N.A., as the sole financial institution (the “Financial Institution”), PARK AVENUE RECEIVABLES COMPANY, LLC (together with the Financial Institution, the “Purchasers”) and JPMORGAN CHASE BANK, N.A., as agent (the “Agent”) for the Purchasers. W I T N E S S E T H: WHEREAS, the Seller, the Servicer, the Purchasers and the Agent are parties to that certain Receivables Purchase Agreement, dated as of March 15, 2006 (as amended, restated, supplemented or otherwise modified from time to time, the “Agreement”); and WHEREAS, the parties hereto have agreed to amend the Agreement on the terms and conditions set forth below; NOW THEREFORE, in consideration of the premises herein contained, and for other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.Defined Terms.
